Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed March 21, 2022 has been received, Claims 1-9 and 21-31 are currently pending.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the cable includes an exposed portion” in Claim 9, “first pocket and a second pocket” in Claims 21 and 29, the “pocket further comprises a plurality of pockets” in Claim 28, and “a third pocket” in Claims 30 and 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 21 and 29 recite “a first pocket and a second pocket”; Claim 28 recites the “pocket further comprises a plurality of pockets”; and Claims 30 and 31 recite “a third pocket”. After a full review of Applicant’s disclosure, there appears to be no support for multiple pockets, or a single pocket containing multiple pockets. Applicant’s specification provides support for a single, continuous pocket; while that pocket may have different portions, it does not constitute multiple pockets. For these reasons, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 21 and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 29 recite “a first pocket and a second pocket”; Claim 28 recites the “pocket further comprises a plurality of pockets”; and Claims 30 and 31 recite “a third pocket”. After a full review of Applicant’s disclosure, there appears to be no support for multiple pockets, or a single pocket containing multiple pockets. Applicant’s specification provides support for a single, continuous pocket; while that pocket may have different portions, it does not constitute multiple pockets. The claimed limitations are regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9, 21-25, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the cable includes an exposed portion”. The claim limitation is indefinite as Claim 1 recites the cable being disposed within a pocket, and in conjunction with the elected Species of Fig.5A-6B, the cable is not shown or disclosed as being exposed at any point within the upper. Claim 9 is rejected as best understood by examiner.
Claim 21 recites “a first pocket and a second pocket…wherein the first pocket is continuous with the second pocket”. The claim limitation is indefinite as it is unclear what Applicant is intending to claim, two pockets which are continuous are a single pocket, not two distinct pockets. It appears Applicant meant to claim a continuous pocket with two portions, which is consistent with para.33 of Applicant’s specification and the elected embodiment. Claim 21 is rejected as best understood by examiner.
Claim 28 recites “the pocket further comprises a plurality of pockets”. The claim limitation is indefinite as it is unclear how a single pocket then comprises a plurality of pockets. It appears Applicant meant to claim a continuous pocket with a plurality of portions, which is consistent with para.33 of Applicant’s specification and the elected embodiment. Claim 28, and its dependents 29-31, are rejected as best understood by examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 6-9, 21-24 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avar (US 2019/011935) in view of Dua (US 2010/0154256).
Regarding Claim 1, Avar discloses an article of footwear, comprising: a knitted component (i.e. upper; para.25) at least partially forming an upper for the article of footwear, wherein the knitted component comprises a first knit layer (215; para.25) and a second layer (216), the first knit layer being separable from the second layer such that a pocket (i.e. space between 215 & 216) is located between the first knit layer and the second layer (as seen in Fig.2C & 3A; para.23); a cable (319; para.28) located at least partially within the pocket (as seen in Fig.2C & 3A); and a cable guide (top lateral 310/800) located at least partially within the pocket (as seen in Fig.2C & 3A), wherein the cable guide includes at least one curved surface (830) for contacting the cable, wherein a first portion of the cable (i.e. 319 inside 310/800) extends around the at least one curved surface such that the cable changes directions within the pocket (as seen in Fig.3A & 5A-D), and wherein a second portion of the cable (i.e. 319 extending between 310/800) is external the cable guide and is located at least partially within the pocket (as seen in Fig.2C & 3A). Avar does not disclose the second layer being a knit layer. However, Dua teaches a shoe upper (10) being formed of a knitted component that comprises a first knit layer (40) and a second knit layer (43), the first knit layer being separable from the second knit layer such that a pocket is located between the first knit layer and the second knit layer (as seen in Fig.5B & 5C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted material of the second layer of Avar for the knit material of Dua, as a simple substitution of one well known type of upper material for another, in order to yield the predictable result of providing a shoe upper with the desired aesthetics and material comfort to a user.

Regarding Claim 2, When in combination Avar and Dua teach an article of footwear of claim 1, wherein the first knit layer (215 of Avar) is secured to the second knit layer (modified 216 of Avar) via a knit course extending along an edge of the pocket (Dua: para.24, Fig.5C).

Regarding Claim 3, Avar discloses an article of footwear of claim 1, wherein the cable guide includes a groove (825) comprising the at least one curved surface (830) for contacting the cable (as seen in Fig.3A & 5A-D; para.37). 

Regarding Claim 4, Avar discloses an article of footwear of claim 3, wherein the cable guide includes a deformable clip (820; para.37, i.e. plastic) configured to retain the cable within the groove (para.37-38; Fig.5D).

Regarding Claim 6, Modified Avar discloses an article of footwear of claim 1, further comprising a second cable guide (second from top medial 310/800) and a third cable guide (bottom lateral 310/800), wherein the cable (319) extends in a serpentine pattern from the cable guide, to the second cable guide, and to the third cable guide (as seen in Fig.3A), and wherein the serpentine pattern of the cable is retained between the first knit layer and the second knit layer of the knitted component (as seen in Fig.2C & 3A; para.23).

Regarding Claim 7, Avar discloses an article of footwear of claim 6, wherein the cable guide (top lateral 310/800) and the third cable guide (bottom lateral 310/800) are located on a first side of a throat area (lateral side of 311) of the article of footwear, and wherein the second cable guide (second from top medial 310/800) is located on a second side of the throat area (medial side of 311) such that the serpentine pattern of the cable crosses the throat area (as seen in Fig.3A).

Regarding Claim 8, Avar discloses an article of footwear of claim 1, further comprising an actuator (10) that is mechanically coupled to the cable, wherein the actuator is configured to move (via 214) the cable relative to the cable guide during an actuation state (para.21 & 23-24).

Regarding Claim 9, Avar discloses an article of footwear of claim 1, wherein the cable includes an exposed portion (i.e. portion of 319 extending between 310/800 is “exposed”, inasmuch as has been claimed by Applicant, in that it is not housed within 310/800), and wherein the cable is movable relative to the at least one curved surface of the cable guide via manipulation of the exposed portion (para.21 & 23-24).

Regarding Claim 21, Avar discloses an article of footwear, comprising: a knitted component (i.e. upper; para.25) at least partially forming an upper for the article of footwear, wherein the knitted component comprises a first knit layer (215; para.25) and a second layer (216), the first knit layer being separable from the second knit layer such that a first pocket and a second pocket (i.e. space between 215 & 216) are located between the first knit layer and the second knit layer (as seen in Fig.2C & 3A; para.23); a sole structure (211,212) secured to the knitted component (as seen in Fig.2A), a cable (319; para.28) located within the first pocket; and a cable guide (top lateral 310/800) located within the second pocket, wherein the first pocket is continuous with the second pocket (i.e. the space between 215 & 216 is continuous), and wherein the cable extends around the cable guide within the second pocket (as seen in Fig.2C & 3A). Avar does not disclose the second layer being a knit layer. However, Dua teaches a shoe upper (10) being formed of a knitted component that comprises a first knit layer (40) and a second knit layer (43), the first knit layer being separable from the second knit layer such that a pocket is located between the first knit layer and the second knit layer (as seen in Fig.5B & 5C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted material of the second layer of Avar for the knit material of Dua, as a simple substitution of one well known type of upper material for another, in order to yield the predictable result of providing a shoe upper with the desired aesthetics and material comfort to a user.

Regarding Claim 22, When in combination Avar and Dua teach an article of footwear of claim 21, wherein the first knit layer (215 of Avar) is secured to the second knit layer (modified 216 of Avar) via a knit course extending along an edge of the pocket (Dua: para.24, Fig.5C).

Regarding Claim 23, Avar discloses an article of footwear of claim 21, wherein the cable guide includes a groove (825) comprising the at least one curved surface (830) for contacting the cable (as seen in Fig.3A & 5A-D; para.37). 

Regarding Claim 24, Avar discloses an article of footwear of claim 23, wherein the cable guide includes a deformable clip (820; para.37, i.e. plastic) configured to retain the cable within the groove (para.37-38; Fig.5D).

Regarding Claim 26, Avar discloses an article of footwear, comprising: a knitted component (i.e. upper; para.25) at least partially forming an upper for the article of footwear, wherein the knitted component comprises a first knit layer (215; para.25) and a second layer (216), the first knit layer being separable from the second knit layer such that a pocket (i.e. space between 215 & 216) is located between the first knit layer and the second knit layer (as seen in Fig.2C & 3A; para.23); a cable (319; para.28) located within the pocket; and a first cable guide (top lateral 310/800) and a second cable guide (second from the top medial 310/800) located within the pocket, wherein the cable extends, within the pocket, around the first cable guide and the second cable guide (as seen in Fig.2C & 3A). Avar does not disclose the second layer being a knit layer. However, Dua teaches a shoe upper (10) being formed of a knitted component that comprises a first knit layer (40) and a second knit layer (43), the first knit layer being separable from the second knit layer such that a pocket is located between the first knit layer and the second knit layer (as seen in Fig.5B & 5C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted material of the second layer of Avar for the knit material of Dua, as a simple substitution of one well known type of upper material for another, in order to yield the predictable result of providing a shoe upper with the desired aesthetics and material comfort to a user.

Regarding Claim 27, Avar discloses an article of footwear of claim 26, wherein the cable extends, within the pocket (i.e. space between 215 & 216), between the first cable guide and the second cable guide (as seen in Fig.2C & 3A).

Regarding Claim 28, Avar discloses an article of footwear of claim 26, wherein the pocket further comprises a plurality of pockets (i.e. portions of the space between 215 & 216 are a plurality of pockets, insofar as is definite) formed of a continuous opening (i.e. space between 215 & 216 is pocket with a continuous opening)(as seen in Fig.2C & 3A).

Regarding Claim 29, Avar discloses an article of footwear of claim 28, wherein the first cable guide (top lateral 310/800) is located in a first pocket (i.e. a first portion of space between 215 & 216) of the plurality of pockets and the second cable guide (second from the top medial 310/800) is located in a second pocket (i.e. a second portion of space between 215 & 216) of the plurality of pockets (as seen in Fig.2C & 3A).

Regarding Claim 30, Avar discloses an article of footwear of claim 29, wherein the first pocket is continuous with the second pocket by way of a third pocket (i.e. three portions of the space between 215 & 216 are pockets, insofar as is definite as seen in Fig.2C & 3A).

Regarding Claim 31, Avar discloses an article of footwear of claim 29, further comprising a third cable guide (bottom lateral 310/800) located in a third pocket (i.e. a third portion of space between 215 & 216) of the plurality of pockets, wherein the cable extends, within the pocket, in a serpentine pattern from the first cable guide, to the second cable guide, and to the third cable guide (as seen in Fig.3A), and wherein the first cable guide, the second cable guide, and the third cable guide are located on one of a medial side or a lateral side of the upper (as seen in Fig.3A).

6.	Claims 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avar (US 2019/011935) and Dua (US 2010/0154256), in view of Cotterman (US 2012/0000091).
Regarding Claims 5 and 25, Avar and Dua disclose the invention substantially as claimed above. Avar does not disclose wherein at least one of the first knit layer, the second knit layer, and the cable guide comprises a thermoplastic material, and wherein the thermoplastic material is at least partially fused to secure the cable guide to at least one of the first knit layer and the second knit layer. However, Cotterman teaches a cable guide (300) made of thermoplastic material (para.49; i.e. PET, PVC, and PTFE are thermoplastic materials), securing the cable guide to at least one of the upper layers (para.73).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plastic material of Avar’s cable guide for the thermoplastic material of Cotterman, as a simple substitution of one well known type of cable guide material for another, in order to yield the predictable result of a durable cable guide. While Avar, Dua, and Cotterman do not specifically disclose attaching the thermoplastic cable guide to the knit layers by fusing.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the securing method of modified Avar for securement via fusing, as a simple substitution of one well known type of securement method for another in order to yield the predictable result of securing the cable guide between the knit layers. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Using fusing to secure a thermoplastic material to a layer, is a known method of securement in the footwear art and therefore would have been obvious to try.

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732